Title: To George Washington from Presley Thornton, 26 September 1758
From: Thornton, Presley
To: Washington, George



My dear Colo.
Wmsburg 26 Sepr 1758

To hear of the welfare of my Friend will always give me great Satisfaction, but your kind Letter of 8th Sepr has afforded infinite Pleasure. as in a paragraph of a Letter you some time ago

wrote to Colo. Tayloe you mention’d my being unmindful of you, by not answering a letter that you had wrote to me soon after I had the Pleasure of seeing you last, wch I have never received therefore I must believe it has fallen into the Hands of the curious. I shou’d be pleased if I cou’d find out the person & will endeavor to do it, tho’ I am afraid it will be a difficult task.
Your kind wishes for my Happiness deserve my most thankful acknowledgements. mine you have, with unfiegned sincerity, and I am truly concern’d to find that the prospect of your’s is so distant. I can only wish & that I will do most ardently that success may attend all your undertakings (& that soon) of wch Happiness must be the consequence.
I wou’d write to you the resolutions of the House of Burgesses but none of them as yet are compleated. I am inform’d that the Govr detains Jenkins until they are, that you may be fully advised of them, and my Business obliges me to be absent for a few days, & lest he shou’d be sent off before my return, I shou’d have been wanting in my Friendship to you, if I was not to write, tho’ it shou’d be nothing more than to assure you that I am with the greatest Truth my dear Colo. your mo. Affte & Obedt Servt

Presley Thornton

